Exhibit (4.1) EIGHTH SUPPLEMENTAL INDENTURE FROM WISCONSIN PUBLIC SERVICE CORPORATION TO U.S. BANK NATIONAL ASSOCIATION (SUCCESSOR TO FIRSTAR BANK, NATIONAL ASSOCIATION AND FIRSTAR BANK, MILWAUKEE, N.A., NATIONAL ASSOCIATION) TRUSTEE Dated as of December 1, 2008 SUPPLEMENTAL TO INDENTURE Dated as of December 1, 1998 Senior Debt Securities This EIGHTH SUPPLEMENTAL INDENTURE is made as of the 1st day of December, 2008, by and between WISCONSIN PUBLIC SERVICE CORPORATION, a corporation duly organized and existing under the laws of the State of Wisconsin (the “Company”), and U.S. BANK NATIONAL ASSOCIATION (successor to Firstar Bank, National Association and Firstar Bank Milwaukee, N.A., National Association), a national banking association duly organized and existing under the laws of the United States, as trustee (the “Trustee”). RECITALS OF THE COMPANY: WITNESSETH:that The Company has heretofore executed and delivered its Indenture (hereinafter referred to as the “Indenture”), made as of December 1, 1998; and Section 3.1 of the Indenture provides that Securities may be issued from time to time in series pursuant to a supplemental indenture specifying the terms of each series of Securities; and The Company desires to establish a series of Securities to be designated “Senior Notes, 6.375% Series Due December 1, 2015 (the “Securities of the Series due 2015”); and Section 10.1 of the Indenture provides that the Company and the Trustee may enter into indentures supplemental thereto for the purposes, among others, of establishing the form or terms of Securities of any series and adding to the covenants of the Company; and The execution and delivery of this Eighth Supplemental Indenture (herein, this “Supplemental Indenture”) has been duly authorized by a Board Resolution; NOW, THEREFORE, this Supplemental Indenture WITNESSETH, that, in order to set forth the terms and conditions upon which Securities of the Series due 2015 are, and are to be, authenticated, issued and delivered, and in consideration of the sum of one dollar duly paid to it by the Trustee at the execution of this Supplemental Indenture, the receipt whereof is hereby acknowledged, the Company covenants and agrees with the Trustee for the equal and proportionate benefit of the respective Holders from time to time of such Securities as follows: 1 ARTICLE I RELATION TO INDENTURE; DEFINITIONS SECTION 1.1 This Supplemental Indenture constitutes an integral part of the Indenture. SECTION 1.2 For all purposes of this Supplemental Indenture: (a)Capitalized terms used but not otherwise defined herein shall have the respective meanings assigned to such terms in the Indenture; (b)All references herein to Articles and Sections, unless otherwise specified, refer to the corresponding Articles and Sections of this Supplemental Indenture; and (c)The terms “hereof,” “herein,” “hereby,” “hereto,” “hereunder,” and “herewith” refer to this Supplemental Indenture. ARTICLE II THE SECURITIES There is hereby established a series of Securities pursuant to Section 3.01 of the Indenture as follows: (a)The title of the Securities of the series hereby established is “Senior Notes, 6.375% Series Due December 1, 2015.” (b)The aggregate principal amount of the Securities of the Series due 2015 which may be authenticated and delivered under the Indenture (except for Securities authenticated and delivered upon registration of transfer of, or in exchange for, or in lieu of other Securities of such series pursuant to Sections 2.05, 3.04, 3.05, 3.06, 10.06 or 12.07) shall initially be limited to One Hundred and Twenty-Five Million Dollars ($125,000,000), subject to the right of the Company to reopen the Securities of the Series due 2015 for the issuance of additional Securities of the Series due 2015 on the terms and subject to the conditions specified below. (c)The Company shall have the right to reopen the Securities of the Series due 2015 for the issuance of additional Securities of such series (“Additional Securities of the Series due 2015”).The issuance of any Additional Securities of the Series due 2015 shall constitute a further issuance of, and will be consolidated with, the Securities of the Series due 2015, so as to form a single series.The Additional Securities of the Series due 2015 shall be substantially in the form hereinafter recited, but may contain such changes as may be appropriate to reflect their date or dates of issuance.Where appropriate references to the Securities of the Series due 2015 in this Supplemental Indenture shall be deemed to include the Additional Securities of the Series due 2015. 2 (d)The Securities of the Series due 2015 are to be issued in permanent global form without coupons.The beneficial owners of interests in such permanent Global Security or Securities may not exchange such interests for Securities of such series other than in the manner provided in Section 2.05 of the Indenture.The Depositary for the Securities of the Series due 2015 shall be The Depositary Trust Company. (e)The Stated Maturity of the Securities of the Series due 2015 is December1, 2015. (f)The Securities of the Series due 2015 shall bear interest at the rate of 6.375% per annum, and such interest shall accrue from December 5, 2008 (or from the most recent Interest Payment Date to which interest on the Securities of the Series due 2015 has been paid or provided for).The Interest Payment Dates for the Securities of the Series due 2015 shall be June 1 and December 1 in each year commencing June 1, 2009, and the Regular Record Date for the interest payable on any Interest Payment Date shall be the fifteenth day (whether or not a Business Day) preceding such Interest Payment Date. (g)Principal of and interest on the Securities of the Series due 2015 shall be payable in U.S. Dollars at the Corporate Trust Office of the Trustee. (h)The Securities of the Series due 2015 are subject to redemption in whole at any time or in part from time to time at the option and direction of the Company at a Redemption Price equal to the greater of (i) 100% of the principal amount of the Securities of the Series due 2015 to be redeemed or (ii) the sum of the present values of the remaining scheduled payments of principal and interest thereon (exclusive of interest accrued to the date of redemption), discounted to the Redemption Date on a semi-annual basis (assuming a 360 day year of twelve 30-day months) at the Treasury Rate as hereinafter defined, plus fifty hundredths of one percent (0.50%) plus in each case accrued and unpaid interest to the Redemption Date.Such Redemption Date shall be set forth in an Officers’
